Citation Nr: 1413985	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The matter is now appropriately before the Chicago, Illinois RO.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died in June 2009 and his death certificate indicates that the immediate cause of death was metastatic small cell lung cancer.

2.  At the time of the Veteran's death, he did not have any service-connected disabilities.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

4.  The preponderance of the evidence supports a finding that the Veteran was not exposed to herbicide agents while on active duty, and that the Veteran's metastatic small cell lung cancer was not related to asbestos exposure while in service.

5.  At the time of his death, the Veteran was not in receipt of VA compensation or pension benefits, and he did not have an original or reopened claim for such benefits pending with sufficient evidence of record on the date of his death to have supported an award of compensation or pension effective prior to the date of his death.
6.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

7.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and he is not buried in a state or national cemetery.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

2.  The criteria for entitlement to burial benefits, or plot or interment allowance, have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1600, 3.1605 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

Regarding the appellant's claim for service connection for cause of death, the appellant was sent a letter in March 2010, prior to the May 2010 rating decision on appeal, which informed her how VA could help her obtain evidence in support of her claims.  The appellant was also advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death.  The notice letter also informed the appellant about how ratings and effective dates for service connected disabilities are assigned.  The appellant was sent an additional notice letter in February 2011 regarding the new contention that the Veteran's death was related to in-service asbestos exposure.  

With respect to entitlement to burial benefits, the appellant was sent a September 2009 notice letter in addition to the previously mentioned March 2010 and February 2011 letters.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional relevant information exists.

The Board obtained a medical opinion in this case in October 2011, the results of which will be discussed below.  The report demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).
In short, the Board has carefully considered VA's duties to notify and assist, and in finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the appellant. 

The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.

II.  Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 , 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

 Malignant tumors, including lung cancer, are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange.  Certain listed diseases, including lung cancer, are presumed service connected in such veterans that are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(a)(1)-(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involve "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.

The Veteran died in June 2009.  At the time of his death, the Veteran was not in receipt of service-connection for any disability.  His death certificate indicates that the immediate cause of death was metastatic small cell lung cancer.  The evidence of record shows that the Veteran was originally diagnosed with metastatic small cell lung cancer in December 2007.  There is no indication that the Veteran's lung cancer had its onset within a year of separation from service.  As a result, presumptive service connection on the basis of a chronic condition manifesting within a year of separation is not warranted.
In addition, the appellant has alleged that the Veteran's lung cancer is the result of exposure to herbicides.  While the record does indicate that the Veteran served during the Vietnam War era, there is no credible evidence that the Veteran served in the Republic of Vietnam, aboard a ship that operated on the inland waterways of Vietnam, or was otherwise exposed to herbicides during his military service.  The record reflects that the RO specifically requested verification of service in Vietnam, and was advised that there was no evidence in his records of such service.  The Veteran's service personnel and treatments have also been received and associated with the record, and they reflect no indication of such service.  In this regard, the Board notes that his personnel records account for his various locations of assignment, and those records essentially consistent with the locations of medical treatment noted throughout his service treatment records.  None of those locations are in the Republic of Vietnam.  Although the Board has considered the appellant's assertion that the Veteran service in Vietnam, the Board places far more weight and credibility on the information contained in the service department records, which reflect no such service.  As a result, presumptive service connection on the basis of exposure to herbicides is not warranted.

Alternatively, the appellant contends that the Veteran's lung cancer is the result of exposure to asbestos while in service.  While service treatment records contain no complaints or symptoms of a respiratory condition, the Veteran's record indicates that he served as a mechanic while stationed in Germany.  As a result, the Board concedes that the Veteran could have been exposed to asbestos while in service.  As a result, the Veteran has both a current disability in light of Carbino, and an in-service event.  Service connection for the Veteran's metastatic small cell lung cancer is now dependent upon evidence of the nexus requirement.

A VA examiner provided an October 2011 opinion regarding the etiology of the Veteran's lung cancer.  The examiner concluded that the Veteran's "death is less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner explained that the Veteran's 45 year history of smoking and post-service work in an underground coal mine are in favor of small cell carcinoma of the lung.  Conversely, it was noted that asbestos exposure generally causes mesothelioma and not carcinoma.

The Board recognizes the assertions of the appellant with respect to the etiology of the Veteran's lung cancer.  The Board has no reason to doubt the sincerity of the appellant, nor the credibility of her statements.  However, the appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's metastatic small cell lung cancer.  Consequently, the Board finds the opinion of the October 2011 VA examiner to be of much greater probative value.  

As a result, the Board finds that service-connection for the Veteran's cause of death, in this case metastatic small cell lung cancer, is not warranted on a presumptive or direct basis.

III.  Entitlement to Burial Benefits

Burial expenses of a deceased veteran are payable, within limits set by law, where the veteran died of a service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  As discussed above, the Veteran's cause of death was not service-connected.

If the veteran's death was not service connected, burial benefits are payable if, at the time of death: (1) The veteran was in receipt of compensation or pension (or, but for the receipt of military retirement pay, would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either compensation or pension pending, and, in the case of an original claim, there was sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).  Here, at the time of his death, the Veteran was not receiving VA compensation or pension benefits. Additionally, he did not have a compensation or pension claim pending at the time of his death.  Accordingly, burial benefits are not warranted under 38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i). 

Burial benefits are also payable to a claimant if: (1) The deceased was a veteran of any war or was discharged or released from active military service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a State (or a political subdivision of a State); (2) there is no next of kin or other person claiming the body of the deceased veteran, and (3) there are no available sufficient resources in the veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3). 

In addition, burial benefits are payable if the veteran died of a non-service-connected disorder while properly hospitalized by the VA.  The term "hospitalized by the VA," means admission to a VA facility for hospital, nursing home or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if the veteran was not hospitalized in such a facility, burial benefits are still payable if he died while traveling under prior authorization at VA's expense to or from a specific place for the purposes of examination, treatment, or care.  38 C.F.R. § 3.1605.  The term "VA facility" means (a) facilities over which the Secretary has direct jurisdiction; (b) Government facilities for which the Secretary contracts; and (c) public or private facilities at which the Secretary provides recreational activities for patients.  38 U.S.C.A. § 1701(3).

In this case, the evidence does not satisfy any of the aforementioned criteria.  First, although the Veteran served during a period of war, the appellant is his next of kin.  Thus, the criteria under C.F.R. § 3.1600(b)(3) have not been met.  Secondly, the Veteran died of a non-service-connected disorder, and his death did not occur while he was admitted to a VA facility for hospital, nursing home, or domiciliary care. The death certificate shows that the Veteran died at a private hospital.  Moreover, he was not being transported at VA expense.  Accordingly, the criteria of 38 C.F.R. § 3.1605 are not met.  In light of the above, there is no basis upon which a grant of burial benefits may be predicated. 

The Board has also considered whether any other burial-related benefits are for application here.  In this regard, it is noted that when a veteran dies from non-service-connected causes, an amount not to exceed a certain amount may be paid as a plot or interment allowance.  Entitlement to a plot or interment allowance is subject to the following conditions: the deceased veteran is eligible for burial in a national cemetery; the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; the applicable further provisions of 38 C.F.R. § 3.1600  and §§ 3.1601 through 3.1610 are met.  38 C.F.R. § 3.1600(f) .  See 38 U.S.C.A. § 2303 . 

The record shows, for reasons similar to those set out above, that the appellant is not entitled to a plot or interment allowance.  The requirements for eligibility for a burial allowance have not been met, and the Veteran was not buried in a state or national cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).  Rather, the record indicates that the Veteran was buried in a private cemetery. 

Finally, the record shows that the Veteran was not separated from service for a disability incurred or aggravated in line of duty.  The law and regulations concerning burial benefits establish very specific eligibility requirements for such benefits.  The Board has no authority to act outside the constraints of the regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011). 

As a result, the claim must be denied because the Veteran failed to meet any of the requirements discussed above. 

The Board is deeply sympathetic to the appellant's loss of her husband and acknowledges his war time service.  However, the Board is bound by the statutes enacted by Congress and as a result of their application, must find that a preponderance of the evidence is against the appellant's claim for both issues on appeal.  As the preponderance of the evidence weighs against both claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cause of death is denied.

Entitlement to burial benefits is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


